Citation Nr: 0007780	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet, claimed as frostbite.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
fractured metatarsal residuals (2nd, 3rd, and 4th), displaced, 
closed, right foot.  

4.  Entitlement to an increased (compensable) evaluation for 
old granulomatous disease of the lungs.

5.  Entitlement to an increased (compensable) evaluation for 
hypertension, with headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in May 1995.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a rating decision of October 1995 by the 
Department Of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

A hearing was conducted at the RO before a hearing officer in 
February 1997.  

In September 1999 the Board remanded this case to the RO so 
that the veteran could be scheduled for a hearing, which he 
initially requested in June 1996, before a member of the 
Board at the RO.  The veteran was notified in October 1999 
that this hearing had been scheduled for December 9, 1999.  
In December 1999, the veteran indicated that he wished to 
withdraw his request for a hearing before a member of the 
Board.  

At the February 1997 hearing, the veteran's representative 
indicated his desire to have service connection for a 
disability involving the hands as a result of frostbite 
included with the issue currently on appeal, service 
connection for residuals of frozen feet.  This issue has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.  

The issues of entitlement to an increased (compensable) 
evaluations for fractured metatarsal residuals (2nd, 3rd, and 
4th), displaced, closed, right foot, old granulomatous 
disease of the lungs, and for hypertension with headaches, 
are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record, which 
establishes the current presence of any residual disability 
resulting from frozen feet.  

2.  The degree of impairment caused by the cervical spine 
disability results in the equivalent of moderate impairment 
in the range of motion of the cervical spine. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of frozen feet is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The schedular requirements for a 20 percent evaluation 
for a cervical spine disability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, Part 4, 
Diagnostic Code 5290 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran and his representative contend that service 
connection is warranted for frozen feet residuals.  It is 
asserted that the veteran was treated for frozen feet during 
his period of service, to include being treated in 1975 in 
both Alaska and Greece.  The veteran has also asserted that 
he was treated for frostbite-related symptoms in the 1970's 
and 1980's on several occasions.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis; (2)  evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3)  a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to his claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A review of the veteran's service medical records shows that 
the veteran complained of bilateral foot pain beginning in 
1975.  First degree bilateral frostbite was diagnosed in 
January 1978.  He was seen in June 1981 with an impression of 
painful feet and several cold weather injuries.  A November 
1982 treatment record shows that the veteran was on temporary 
profile for cold injuries during 1975 to 1977, and 1979.  A 
December 1982 consultation report indicates that the veteran 
reported having frostbite 3 times in Alaska from 1975 to 1977 
and again in 1977 in Greece.  The impression was residual 
changes involving the feet secondary to cold weather 
injuries.  Several other Physical Profile Board Proceedings 
reports, including those dated in 1982, 1983, 1985 are of 
record.  A May 1986 medical record shows complaints of 
painful feet and history of cold weather injury.  no 
residuals were noted to be manifested.  He continued to be 
seen on occasion for foot complaints.  

At the time of the September 1994 retirement examination, the 
veteran gave a history of foot trouble.  The examination 
clinically evaluated the feet as normal.  

A VA examination was conducted in August 1995.  The veteran 
reported a history of frostbite in 1975 in Alaska and Greece.  
No current complaints were noted.  Examination of the skin, 
including the appendages, was reported as negative.  X-rays 
of the feet showed no abnormality.  The diagnosis was history 
of frozen feet with no residual.

The veteran received intermittent treatment at VA and private 
facilities from 1995 to 1997 for various disorders.  These 
records show no definitive finding relative to the residuals 
of frozen feet.

As indicated above, a hearing was conducted in February 1997.  
Concerning the issue of entitlement to service connection for 
residuals of frozen feet, the veteran testified that he was 
medically evacuated from Greece to Germany for treatment for 
frostbite in 1978.  He noted that he incurred frostbite in 
Greece, Alaska, and Colorado in 1975, 1976, 1978, and 1981, 
and that because of this he was placed on numerous temporary 
profiles.  He complained that currently with cold weather he 
experiences a burning sensation as well as a change in skin 
color of the affected areas.

A VA examination was conducted in March 1997.  At that time 
the veteran gave a history of frostbite of the feet in 1976 
when stationed in Alaska.  He described repeat frostbite in 
1977 while in Alaska and also in 1979 while located in 
Greece.  The veteran reported being evacuated by medical 
personnel from Greece to Germany after the 1979 episode.  He 
complained that his feet were sore intermittently and 
described swelling of the feet.  He added that he felt a 
burning sensation of the feet with exposure to cold.  He 
reported prior treatments with Cortisone shots.  He added 
that he had been treated with Formaldehyde to his feet to 
remove dead skin.  He reported cramping in his calves.

Examination of the skin was noted to be remarkable for a 4 
centimeter scar on the dorsal surface of the right foot.  
Examination of the feet showed tenderness to palpation over 
the ball of the right foot on plantar surface, with normal 
flexion of the toes.  Limited extension was reported 
concerning the toes on the right foot as compared to the 
left.  Motor examination of the foot was otherwise normal.  
Sensory examination of the right foot was intact to light 
touch.  The report also cited the normal X-ray findings 
discussed above from August 1995.  The diagnosis was 
historical diagnosis, thermal injury to hands and feet 
bilaterally.  

To summarize, the veteran's statements describing symptoms 
associated with his feet are considered to be competent 
evidence.  However, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The service medical records confirm that the veteran was seen 
intermittently for frostbite of the feet and was placed on 
profile for several occasions.  However, these facts in and 
of themselves are insufficient to establish service 
connection.  There must also be competent medical evidence 
which shows the presence of residual disability resulting 
from the cold injuries.  

In this regard, the retirement examination and the 
postservice VA and private medical records and examination 
reports do not show any pertinent abnormality relative to the 
veteran's feet.  The veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which shows that he currently has residual 
disability resulting from frostbite of the feet.  As such the 
claim is not well grounded and must be denied.  See Caluza, 
supra.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board notes that 
the veteran is always free to submit new and material 
evidence to reopen the claim for entitlement to service 
connection residuals of frostbite of the feet, such as 
medical evidence tending to show that he currently has such a 
disability which is related to the inservice cold exposure 
service.

Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected cervical spine 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  A claim that a disorder has become more severe 
is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.  The 
Board is satisfied that the statutory duty to assist the 
appellant has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In October 1995, the RO granted service connection for a 
cervical spine disability, classified as cervical spine 
strain, and a zero percent evaluation was assigned, effective 
June 1, 1995, under Diagnostic Code 5290 of VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4.  See 
38 C.F.R. § 4.71a (1999).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

As shown as part of a rating decision dated in September 
1997, the RO increased the disability evaluation assigned to 
the veteran's cervical spine disability to 10 percent; the 
effective date remained the same, June 1, 1995.  The 10 
percent assigned in September 1997 has remained in effect 
since that rating action.

The severity of a cervical spine disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule.  See also 38 U.S.C.A. § 1155 (West 
1991).  The veteran's service-connected cervical spine 
disorder is currently rated as 10 percent disabling, and is 
evaluated under Diagnostic Code 5290 of the Schedule.

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  Slight 
limitation of motion of the cervical spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Diagnostic Code 5293 provides for the evaluation of 
degenerative disc disease.  When the disability is mild, a 
rating of 10 percent is provided.  When moderate, with 
recurring attacks, a rating of 20 percent is provided.  When 
severe, with recurring attacks with intermittent relief, a 
rating of 40 percent is provided.  When pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
rating of 60 percent is provided.

Arthritis due to trauma which is substantiated by X-ray 
findings is to be rated under the criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (1999).

The service medical records reflect that the veteran was seen 
at the dispensary in September 1992 for pain in the back of 
his neck which had been present for one month.  The clinical 
history showed that he suffered a hyperflexion injury to his 
neck and back in November 1990.  It was reported that he also 
pulled neck muscles in September 1991.  

A VA examination was conducted in August 1995.  At that time 
the veteran gave a history of a cervical spine whiplash 
injury in 1991 when he hit the ceiling of a vehicle in the 
course of an accident.  No fracture was noted to have 
occurred.  He complained of neck pain.  

An examination showed range of motion findings of:  forward 
flexion - 0 to 25 degrees; backward extension - 0 to 20 
degrees; bilateral flexion - 0 to 20 degrees; and bilateral 
rotation - 0 to 15 degrees.  Pain was noted on all movement, 
worse on rotation.  Pain was also noted to be incurred by the 
veteran while driving a car.  Compression testing was 
positive and destruction testing was negative.  No masses or 
spasms of the cervical spine were noted.  X-rays were normal.  
A diagnosis of cervical spine strain was provided. 

The veteran received intermittent treatment at VA and private 
facilities from 1995 to 1997 for various disorders.  He was 
seen at a VA outpatient clinic in May 1996 at which time a 
MRI [magnetic resonance imaging] was performed.  The findings 
showed minimal spondylosis with bulging of the disc at C4-C5 
and C5-C6.  No herniation or spinal stenosis was observed.  

A hearing was conducted at the RO in February 1997.  
Concerning his neck, the veteran complained of experiencing 
intermittent pain, which limited his ability to move his 
neck.  He added that the pain and limitation of motion 
affected his ability to drive an automobile, such as the 
necessity to look over his shoulder.  The pain was noted to 
radiate down into his shoulders.  He further testified that 
he took Motrin for the pain, and that he was informed by a VA 
orthopedic surgeon that he had two deteriorated vertebrae.  

A VA orthopedic examination was conducted in March 1997.  At 
that time the veteran reported constant neck pain.  He 
indicated that he was receiving treatment at a VA facility.  
He complained of persistent, almost constant neck discomfort.  
He described problems with bending or turning his neck, as 
with driving.  He stated that he was working in child care.  
The examiner noted that VA X-rays dated in May 1996 showed 
satisfactory range of motion on lateral flexion and extension 
views, no compression fractures or subluxations, normal disc 
spaces. 

The examination of the cervical spine showed mild kyphosis 
and normal musculature.  Range of motion showed that forward 
flexion was 0 to 35 degrees, and an additional 25 degrees of 
range of motion could be elicited with discomfort.  Backward 
extension was 0 to 22 degrees and an additional 3 degrees of 
range of motion could be elicited with discomfort.  Left 
lateral flexion was 0 to 15 degrees, with discomfort on 
extreme range of motion.  Right lateral flexion was 0 to 8 
and an additional 2 degrees of range of motion could be 
elicited with discomfort.  Left rotation was 0 to 20 degrees 
and an additional 6 degrees of range of motion could be 
elicited with discomfort.  Right rotation was 0 to 16 degrees 
and an additional 9 degrees of range of motion could be 
elicited with discomfort.  No evidence of neurological 
involvement was shown.  Degenerative disc disease of the 
cervical spine was diagnosed.  

To summarize, the veteran's complaints regarding the symptoms 
related to his cervical spine are considered to be competent.  
However, his complaints must be reviewed in conjunction with 
the objective medical evidence of record.

In this regard, while the veteran's hearing testimony in 
February 1997 indicated that the neck pain was intermittent 
by the time of the March 1997 VA examination the neck pain 
was described as constant with problems associated with 
turning and bending his neck.  The VA MRI confirmed the 
presence of disc disease.  Additionally along with complaints 
of constant neck pain, the August 1995 VA examination showed 
significant impairment in the range of motion of the cervical 
spine with forward flexion 25 degrees, backward extension to 
20 degrees, bilateral flexion to 20 degrees, and bilateral 
rotation to 15 degrees.  All movements were accompanied by 
pain.  Also, the compression test was positive.

While the recent VA examination in March 1997 indicated some 
improvement in the range of motion, discomfort was still 
reported when forward flexion was at 36 degrees, backward 
extension at 23 degrees, left lateral flexion at 15 degrees, 
right lateral flexion at 9 degrees, left rotation 21 degrees, 
and right rotation at 17 degrees.  The examination also 
confirmed the presence of disc disease.

It is the Board's judgment that these findings, when viewed 
in conjunction with the veteran's complaints and symptoms, 
show that the functional impairment caused by the cervical 
spine disability results in the equivalent of moderate 
limitation of motion under Diagnostic Code 5290.  DeLuca, 
supra.  Accordingly, a 20 percent rating is warranted.

However, the Board finds that an evaluation higher than 20 
percent is not in order.  During the recent VA examination 
severe limitation of cervical spine motion was not shown to 
be manifested.  Additionally, there was no evidence of any 
significant neurological problems or muscle spasm. 

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds that the current 20 percent 
disability rating is the highest rating warranted by the 
evidence in conjunction with the initial grant in October 
1995.  

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.  


ORDER

Service connection for residuals of frozen feet is denied.

A 20 percent evaluation is granted for a cervical spine 
disability, subject to the provisions governing the award of 
monetary benefits.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for entitlement to increased (compensable) ratings for 
his service-connected fractured metatarsal residuals (2nd, 
3rd, and 4th), displaced, closed, right foot, old 
granulomatous disease of the lungs, and for hypertension, 
with headaches are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  See also Proscelle, supra.  

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In DeLuca, supra, the Court held that 38 C.F.R. §§ 4.40, 4.45 
(1995) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board must consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).

Furthermore, it is established Court doctrine that, in 
assigning a disability evaluation, VA must consider the 
effects of the disability upon ordinary use and flare-ups, 
and the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.  See DeLuca, 
Schafrath, supra.  

After reviewing the August 1995 and March 1997 VA 
examinations, the Board is of the opinion that another VA 
examination is warranted in order to comply with the DeLuca 
case. 

In regard to the claim for a compensable rating for the 
veteran's service-connected disorder of the lungs, the Board 
points out that during the pendency of the veteran's appeal 
the schedular criteria for evaluating respiratory system 
disabilities was amended effective October 7, 1996.  The 
record reflects that the RO has considered both the old and 
revised rating criteria and the veteran has been informed of 
the old and revised criteria per Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where regulations change during the 
course of an appeal, the Board must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case).  

Under the new Diagnostic Code 6820, pulmonary function 
testing is required.  During the March 1997 examination, a 
pulmonary function test was performed.  However, this test 
did not include the diffusion capacity of the lung for carbon 
monoxide by single the breath method (DLCO(SB)), which is 
required under the revised rating criteria.  

During the veteran's hearing in February 1997, his 
representative raised the issue of entitlement to service 
connection for coronary artery disease. The Board finds that 
the issue of entitlement to service connection for coronary 
artery diseased is "inextricably intertwined" with the 
veteran's claim for an increased evaluation for hypertension 
and must be formally adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The Court has held that when aggravation of a veteran's non-
service-connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his right foot, lungs, and 
cardiac-related disorders, since his 
release from active duty to the present, 
which are not already of record.  

2.  The RO should request the VA medical 
facility in Bay Pines to furnish copies 
of any additional treatment records 
covering the period from November 1996 to 
the present.  

3.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the veteran's service-
connected right foot disorder.  All 
indicated studies deemed necessary should 
be performed.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the requested 
examination.  

It is requested that the orthopedist 
conduct range of motion testing of the 
right foot and toes.  The orthopedist 
should also be asked to note the normal 
ranges of motion of the foot and toes.  
Additionally, the orthopedist should be 
requested to determine whether the right 
foot and/or toes exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right foot is used repeatedly over a 
period of time.  See DeLuca, supra.

4.  A VA examination by a specialist in 
pulmonary disorders should be conducted to 
determine the extent and severity of his 
service-connected lung disease.  In 
addition to pulmonary function tests, to 
include DLCO testing, any other tests and 
studies deemed necessary should be 
conducted.  The examiner should be 
provided with a copy of the revised rating 
criteria for Diagnostic Code 6820, to 
include the pulmonary function test 
findings required under Diagnostic Code 
6820.  The veteran's claims folder and a 
copy of this Remand should furnished to 
the examiner for review in conjunction 
with the examination.

5.  A VA examination by a specialist in 
cardiovascular disorders should be 
performed to determine the nature and 
severity of any cardiovascular disorders, 
to include the service-connected 
hypertension.  All tests and studies 
deemed necessary should be accomplished.  
It is requested that the examiner include 
serial blood pressure readings. 

Following the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability diagnosed involving the heart, 
to include angina and coronary 
atherosclerosis, is related to service or 
manifested within one year thereafter?  If 
no, whether it is as likely as not that 
any disability diagnosed involving the 
heart was caused or is aggravated by the 
service-connected hypertension?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The RO should adjudicate the issue of 
entitlement to service connection for a 
heart disease on a direct and secondary 
basis.  If the benefit sought is not 
granted, the veteran should be notified of 
that denial and of his appellate rights.  

7.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues in 
appellate status.  It is requested that 
the RO consider whether a separate rating 
is warranted for headaches.  

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a SSOC and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



